Death Opinion









 
 
 
 
 
 
 
 
 
IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 

 
PD-1126-10

 
 
JUAN ELIGIO GARCIA ADAMES, Appellant
 
v.
 
THE STATE OF TEXAS
 

 
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
HIDALGO COUNTY

 
 
Per curiam.
 
O R D E R
 
            In addition to ground for review (1) presented in Appellant’s Petition for Discretionary
Review, the Court grants discretionary review on its own motion and would request briefing from
the parties on the following question:
Did the Court of Appeals err in failing to distinguish between a sufficiency review
under Malik, an independent state ground review, and Jackson, a federal
constitutional review? See Fuller v. State, 73 S.W.3d 250 (Tex. Crim. App. 2002)?
 
The Clerk of this Court will send copies of this order to the Court of Appeals for the Thirteenth
District, the State Prosecuting Attorney, the District Attorney for Hidalgo County, and Appellant.
 
Entered January 26, 2011
Do Not Publish